EXHIBIT 10.2

SEPARATION AGREEMENT AND GENERAL RELEASE

Introduction

Paul Loomis having notified MKS Instruments, Inc. of his voluntary resignation,
Loomis and MKS Instruments, Inc. hereby enter into this Separation Agreement and
General Release (the “Agreement”), dated 9/26/14, pursuant to which, among other
things, Loomis provides MKS Instruments, Inc. with a general release of claims
in exchange for the receipt of certain payments and benefits to which he is
otherwise not entitled.

Terms

1. As used in this Agreement, the following words shall mean the following:

(a) “Corporation” means MKS Instruments, Inc., its subsidiaries, divisions,
successors and assigns, its affiliated and predecessor companies or
corporations, and their successors and assigns.

(b) “Executive” means Paul Loomis, his heirs, dependents, beneficiaries,
executors, administrators, successors, assigns and anyone acting on his behalf.

(c) “Releasees” shall mean the Corporation, its present or former directors,
officers, shareholders, members, employees, attorneys and agents, whether in
their individual or official capacities and the current and former trustees or
administrators of any pension or other benefit plan applicable to the employees
or former employees of the Corporation in their official and individual
capacities.

2. On June 6, 2014, Executive notified the Corporation of his intent to resign.
The Corporation and the Executive agree that Executive will remain employed with
the Corporation through and including September 5, 2014 (the “Separation Date”)
under the terms and conditions set forth in, and subject to the terms and
conditions of, his Employment Agreement dated February 24, 2014 (the “Employment
Agreement”). Except as otherwise provided in this Agreement or required under
the terms of MKS-sponsored benefit plans, following the Separation Date, the
Corporation shall have no further obligations to Executive.

3. If Executive performs his duties faithfully and cooperates in the transition
of his duties to the employee or employees designated by the Corporation to
assume them, and after receiving this signed Agreement from Executive and upon
the expiration of the revocation period described in Paragraph 7(d) (the
“Effective Date”), the Corporation will provide Executive with the following
payments and benefits:

(a) A lump sum payment of $42,784, which is equal to Executive’s salary for the
period from the Separation Date through October 31, 2014, less applicable taxes
and required withholdings within 8 days of the expiration of the revocation
period set forth in Paragraph 7(d) of this Agreement.



--------------------------------------------------------------------------------

(b) If Executive elects continuation of his health insurance benefits pursuant
to COBRA, the Corporation will pay Executive’s portion of his COBRA premium
through and including January 31, 2015.

4. In exchange for receiving the payments and benefits described in paragraph 2
and 3 of the Agreement, Executive releases the Releasees from, and waives, any
claim that Executive may have against any of them for any act, omission,
incident or situation which may have occurred at any time up until the Effective
Date of this Release. This includes releasing and forever discharging the
Releasees from and waiving:

(a) Any claims arising under Title VII of the Civil Rights Act of 1964, the Age
Discrimination in Employment Act, the Americans with Disabilities Act, the
Rehabilitation Act, the Equal Pay Act, 42 U.S.C. §§ 1981, 1982, 1983 and 1985,
the Massachusetts Fair Employment Practices Act, M.G.L. c. 151B; the Fair Labor
Standards Act; the Family and Medical Leave Act, 29 U.S.C. § 2601 et seq., the
Massachusetts Civil Rights Act; the Massachusetts Equal Rights Law; the
Massachusetts Minimum Fair Wages Statute (M.G.L. c. 151, §§ 1A and 1B); the
Massachusetts Payment of Wages Statute (M.G.L. c. 149, § 148, et seq.); and any
other claims arising under Chapters 149 through 154 of the Massachusetts General
Laws, and any amendments to these statutes;

(b) Any claims arising under the Family and Medical Leave Act, the National
Labor Relations Act, the Sarbanes-Oxley Act of 2002, and all other federal,
state, and local laws or ordinances relating to employment;

(c) Any claims arising under the Employee Retirement Income Security Act
(“ERISA”) (but not claims to vested ERISA benefits) or any other federal or
state law pertaining to employee retirement or welfare benefits;

(d) Any claims arising under federal common law or under the common law of any
state, including but not limited to, actions in tort, defamation and breach of
contract, all claims to any non-vested ownership interest in the Corporation
contractual or otherwise, including but not limited to, claims to stock, stock
options, restricted stock units or any other form of equity-based compensation;
and any claim or damage arising out of Executive’s employment with or separation
from the Corporation.

(e) Any claims arising under any other federal, state or local statutory or
regulatory provision;

(f) Any claims for attorneys’ fees and/or costs.

(g) Executive expressly agrees and understands that the release of claims
contained in this Agreement is a general release and that any reference to
specific claims arising out of or in connection with Executive’s employment
and/or its termination is not intended to limit the release of claims. Executive
expressly agrees and understands that this general release means that he is
releasing, remising and discharging the Releasees from and with respect to all
claims, whether known or unknown, asserted or unasserted, and whether or not the
claims arise out of or in connection with Executive’s employment and/or its
termination, or otherwise.



--------------------------------------------------------------------------------

Notwithstanding the above, this Agreement does not prevent Executive from
pursuing any right or claim which cannot be waived by law. Excepted from this
promise not to sue are claims under the ADEA to the extent such an exception is
required by law. Further excepted are any claims that cannot be waived by law,
including the right to file an application for unemployment insurance benefits
and the right to file a charge of discrimination with an administrative agency
and/or to participate or assist in an agency investigation. By signing this
Agreement, however, Executive is waiving any right to recover any relief in
federal or state court, in any administrative proceeding or in arbitration,
whether such a claim for relief is brought by Executive or through a federal or
state agency or as part of a class action proceeding. This Agreement also does
not prevent Executive from pursuing any claim to enforce this Agreement or from
asserting any future rights Executive may have to any vested benefits that
Executive may be entitled to receive.

5. By signing this Agreement, Executive is hereby acknowledging and agreeing
that: (a) Executive is competent to enter into this Agreement and is fully aware
of his right to discuss any and all aspects of this Agreement with an attorney
of his choice; (b) except for the promises contained in the Agreement, the
Corporation has made no other promise of any kind to Executive to cause
Executive to sign this Agreement; (c) what Executive is receiving under the
Agreement is in addition to anything of value to which he already is entitled;
(d) what Executive is receiving is adequate and satisfactory to him; and (e) the
payments and benefits specified in the Agreement constitute full and final
payment in settlement of all waivable claims of any kind, known or unknown,
which Executive may have against the Releasees. Executive further acknowledges
that he has carefully read and fully understand all of the provisions of this
Agreement, that Executive has had the opportunity to discuss the provisions of
this Agreement with an attorney, and that Executive is voluntarily entering into
this Agreement.

6. Executive expressly acknowledges that he is not eligible for and will not
receive any bonus for 2014, any other bonus or any other compensation pursuant
to any bonus or commission plan, policy, practice or agreement. Executive
specifically agrees that, notwithstanding any other agreement, his Separation
Date (September 5, 2014) shall be considered the date his employment ceased, for
all purposes, including but not limited to, for purposes of calculating the
vesting of any stock, stock options, restricted stock units or any other form of
equity-based compensation. All stock options unvested as of the Separation Date
shall be forfeited.

7. This Agreement is intended to comply with the Older Workers Benefit
Protection Act of 1990 with regard to Executive’s waiver of rights under the
ADEA.

(a) Executive acknowledges that he is specifically waiving rights and claims
under the ADEA.

(b) The waiver of rights and claims under the ADEA does not extend to any rights
of claims arising after the date Executive executes this Agreement.

(c) Executive acknowledges that the Corporation has advised him in writing to
consult with an attorney prior to signing this Agreement. Employee further
acknowledges that he has had the opportunity to consult with an attorney of his
choice with respect to all terms and conditions set forth in this Agreement and
to have advice of counsel with respect to his decision to sign and enter into
this agreement.



--------------------------------------------------------------------------------

(d) Executive acknowledges and agrees that he has been given a period of up to
twenty-one (21) days in which to consider the terms of this Agreement and that
this Agreement shall not become effective until seven (7) days following the
date of his signature. Prior to that time, Executive may elect to revoke this
Agreement. If Executive chooses to revoke this Agreement, Executive agrees to
notify the Chair of the Board of Directors of the Corporation in writing. If
Executive does not sign and return the Agreement within the specified period, or
Executive revokes it, Executive will forfeit any payments contingent on the
Agreement. Unless revoked by the Executive, this Agreement shall become
effective eight calendar days after the date that Executive signs this
Agreement, as evidenced by the date adjacent to his signature at the end of this
Agreement (the “Effective Date”). This Agreement shall not be effective and
shall be deemed void as if never made if, prior to the Effective Date, Executive
revokes his earlier acceptance of this Agreement. Payments contingent upon the
Executive entering into the Agreement will not be made (or begin) prior to the
expiration of the period specified for revoking this Agreement. If the period
for signing and returning the Agreement extends into a later taxable year, any
payments contingent upon the Agreement will be made (or begin) in the later
taxable year.

8. By signing this Agreement, Executive is hereby acknowledging and agreeing
that Executive has been paid all sums due and owing to him as of the date hereof
including, but not limited to, all salary, bonus, business expenses, allowances,
vacation pay and other benefits and perquisites as a result of Executive’s
employment with the Corporation, and has received any leaves (paid or unpaid) to
which he was entitled during his employment and the Corporation has not denied
or interfered with his ability to request or take such leave.

9. Executive agrees that his employment relationship with the Corporation has
been severed and forever waives any right to reinstatement, recall or future
employment with the Corporation.

10. Executive agrees and acknowledges that Paragraphs 7, 8, 10, 11 and 12 of his
Employment Agreement concerning Trade Secrets, Inventions and Patents,
Noncompetition, Non-Solicitation and Non-disparagement remain in full force and
effect and are incorporated herein by reference. Following Executive’s
Separation Date all provisions of Executive’s Employment Agreement with the
exception of those listed in this Paragraph shall be superseded by the terms of
this Agreement.

11. This Agreement represents the full and complete understanding of Executive
and the Corporation. No prior or contemporaneous oral or written agreements may
be offered to alter their terms. This Agreement may not be modified except in a
written document signed by both parties.

12. If any portion or provision of this Agreement (including, without
limitation, any portion or provision of any section of this Agreement) shall to
any extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the remainder of this Agreement, or the



--------------------------------------------------------------------------------

application of such portion or provision in circumstances other than those as to
which it is so declared illegal or unenforceable, shall not be affected thereby,
and each portion and provision of this Agreement shall be valid and enforceable
to the fullest extent permitted by law.

13. This Agreement shall be governed by and interpreted in accordance with the
laws of the Commonwealth of Massachusetts, without regard to its conflict of law
provisions and except to the extent federal law applies.

14. PLEASE READ CAREFULLY. PAUL LOOMIS SHOULD CONSULT WITH COUNSEL BEFORE
SIGNING THIS DOCUMENT. THIS AGREEMENT INCLUDES A RELEASE OF KNOWN AND UNKNOWN
CLAIMS.

 

          PAUL LOOMIS   WITNESS:  

/s/ Alysha LeBlanc

     

/s/ Paul Loomis

    9/26/14         9/26/14           MKS INSTRUMENTS, INC.   ATTEST:   /s/
SallyAnn Bouley   10/6/14     By:   /s/ Cathy Langtry   10/6/14       Date      

Cathy Langtry

Vice President

Global Human Resources

 

  Date